Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to the Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of July 13, 2017 (the “Amendment Date”),
by and among OXFORD FINANCE LLC, a Delaware limited liability company with an
office located at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its
individual capacity, “Oxford”; and in its capacity as Collateral Agent,
“Collateral Agent”), the Lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time including Oxford in its capacity as a Lender and
SILICON VALLEY BANK, a California corporation with an office located at 3003
Tasman Drive, Santa Clara, CA 95054 (each a “Lender” and collectively, the
“Lenders”), and SENSEONICS, INCORPORATED with an office located at 20451 Seneca
Meadows Parkway, Germantown, Maryland 20876 and SENSEONICS HOLDINGS, INC., a
Delaware corporation (formerly ASN TECHNOLOGIES, INC., a Nevada corporation)
with offices located at 20451 Seneca Meadows Parkway, Germantown, Maryland 20876
(individually and collectively, jointly and severally, “Borrower”).

WHEREAS, Collateral Agent, Borrower and the Lenders have entered into that
certain Amended and Restated Loan and Security Agreement, dated as of June 30,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which the Lenders have provided to Borrower
certain loans in accordance with the terms and conditions thereof; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

1. Definitions. Capitalized terms used herein but not otherwise defined shall
have the respective meanings given to them in the Loan Agreement.

2. Section 13.1 of the Loan Agreement is hereby amended by amending and
restating clause (g) of the definition of “Permitted Indebtedness” therein as
follows:

(g) business credit card Indebtedness for credit cards issued by Silicon Valley
Bank, in an aggregate principal amount not in excess of $400,000 at any time
outstanding;

3. Limitation of Amendment.

a. The amendment set forth in Section 2 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right, remedy
or obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.

b. This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect. For the
avoidance of doubt, this Amendment shall be considered part of the Loan
Documents.

4. To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

a. Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all respects as of the date hereof (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date), and (b) no Event of Default has occurred and is
continuing;





--------------------------------------------------------------------------------

 



b. Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

c. The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by the Borrower to
the Collateral Agent, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

d. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

e. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

f. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

g. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Except as expressly set forth herein, the Loan Agreement shall continue in
full force and effect without alteration or amendment. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.

6. This Amendment shall be deemed effective as of the Amendment Date upon
(a) the due execution and delivery to Collateral Agent of this Amendment by each
party hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred
through the date hereof, which may be debited (or ACH’d) from any of Borrower’s
accounts.

7. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

8. This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.

[Balance of Page Intentionally Left Blank]

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Amended and Restated Loan and Security Agreement to be executed as of the
Amendment Date.

 

 

 

BORROWER:

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

By

/s/ R. Don Elsey

 

Name:

R. Don Elsey

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BORROWER:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

By

/s/ R. Don Elsey

 

Name:

R. Don Elsey

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

By

/s/ Colette H. Featherly

 

Name:

Colette H. Featherly

 

Title:

Senior Vice President

 

 

 

 

 

 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

 

By

/s/ L. James Caccavaro

 

Name:

L. James Caccavaro

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------